Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Robert V. Shuff, Jr., is suspended from the practice of law for 18 months and until respondent provides proof to the Administrator of satisfaction of the judgment against him in adversary proceeding No. 02-4130, pending in the United States Bankruptcy Court for the Southern District of Illinois. Respondent Robert V. Shuff, Jr., shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.